DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-20) and species of a combination of 6 genes (MICB, RNASEL, TNNT2, BRCA2, P2RX5 and RBL1), in the reply filed on 04/30/2021 is acknowledged. 
The response asserts that “Baker et al. (WO 2009/114836Al, cited in IDS) does not teach a panel of biomarkers comprising at least 6 genes selected from the recited genes”. This is agreed. However, this feature is not a special technical feature because Tsao (Tsao et al. US 2010/0184063 A1) teaches a microarray chip comprising each of these 6 genes and teaches employing the chip to detect a panel of gene expression (e.g. a 15 gene signature) in a sample and comparing to a control. Thus, the technical feature pointed out by applicant is not a “special technical feature”. 
Particularly, Tsao teaches measuring RNA expression levels of at least 15 biomarkers and comparing to a control value in predicting response to chemotherapy in a patient diagnosed with non-small cell lung cancer (para 0031, para 0196-0199, para 0085, para 0219-0222, para 0072, para 0250). Tsao further teaches measuring gene expressions via microarray hybridization using Affymetrix U133A chip (para 0085-0086, para 0250, para 0258, para 0270, Table 3-4). All six genes are on the chip (see the evidence below).  Thus, the species also lack unity of invention because are no so linked as to form a single general inventive concept. The special technical features 
The evidence

(Retrieved from https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GPL570, retrieved on 06/14/2021)

MICB (NM_001289160)

    PNG
    media_image1.png
    52
    865
    media_image1.png
    Greyscale


RINASEL (NM_ 021133)

    PNG
    media_image2.png
    40
    1005
    media_image2.png
    Greyscale


TNNT2 (KR709931)

    PNG
    media_image3.png
    37
    634
    media_image3.png
    Greyscale


BRCA2 (U43746) 

    PNG
    media_image4.png
    36
    750
    media_image4.png
    Greyscale


P2RX5 (KJ891740)

    PNG
    media_image5.png
    43
    601
    media_image5.png
    Greyscale


RBL 1     (NM_183404)

    PNG
    media_image6.png
    42
    702
    media_image6.png
    Greyscale

Claims 1-12 and 21-28 are pending. Claims 21-28 are withdrawn because they are not directed to elected invention. 
Claims 1-12 are under the examination.
Claims 13-20 are canceled. 
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Step 1
Independent claim 1 is analyzed. Claim 1 recite a method for predicting response to karenitecin in a patient having cancer. Therefore, the claim is directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong One
The next step is to analyze the claim as to whether it is directed to any judicial exception. The claim recites a method for predicting response to karenitecin in a tumor sample from a patient having cancer that comprises measuring the levels of RNA expression of a panel of biomarkers comprising at least 6 genes. The claim sets forth determining RNA expression from a tumor sample from a patient to predict karenitecin sensitivity. This limitation sets forth a judicial exception because this type of correlation is a consequence of natural process, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Accordingly, the claim is directed to at least one exception. 

Therefore, claim 1 is directed to at least once exception which may be termed a law of nature, an abstract idea or both. (Step 2A Prong One: Yes)
Step 2 A Prong Two
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claim does not recite additional elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions. The element in the claim in addition to the “comparing” and “determining” is “measuring”. This step does not integrate the judicial exception because this is a data gathering step and this does not meaningfully limit the exception. (Step 2A Prong Two: No)
Step 2 B 
The claim is evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. Claim 1 recites method steps of measuring the levels 
[Tsao et al. US 2010/0184063 A1; Konstantinopoulos et al. J Clin Oncol: 2010; 28:3555-3561; Hattum et al. Int. J. Cancer; 2002; 100: 22–29; Chen et al. N Engl J Med; 2007; 356: 11-20; Havrilesky et al. Gynecologic Oncology; 2008; 110: 374–382; and Giannikopoulos et al. Pub No.: US 20160017431, filed on 27 March 2015]. For example, 
Tsao teaches measuring RNA expression levels of at least 15 biomarkers and comparing to a control value in predicting response to chemotherapy in a patient diagnosed with non-small cell lung cancer (para 0031, para 0196-0199, para 0085, para 0219-0222, para 0072, para 0250). Tsao further teaches measuring gene expressions via microarray hybridization using Affymetrix U133A chip (para 0085-0086, para 0250, para 0258, para 0270, Table 3-4). All six genes are on the chip (see the evidence above).  
 	Therefore, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. (Step 2B: No)
With regard to claim 7, which depends from claim 1, the claim recites “wherein the levels of RNA expression are measured by an amplification assay, a hybridization assay, a sequencing assay or an array”. The claim is directed to performing measuring RNA expression via an amplification assay, a hybridization assay, a sequencing assay or an array that was well understood, routine, and conventional prior to the effective filing date, as exemplified in prior art cited herein [Tsao et al. US 2010/0184063 A1; 
With regard to claims 8-9, which depend from claim 1, the claims are directed to performing the method steps of comparing and determining by a processor of a computing device. Thus, the claims  further set forth these method steps comprise comparing RNA expression levels of the biomarkers and the reference, and creating algorithms via machine learning models to determine the result in a using a computer device.  The claims do not provide any details of how specific structures of the computer are used to implement these functions. The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a processor of a computer and does not integrate the abstract idea into a practical application.  Furthermore this is insufficient to constitute an inventive concept that would render the claims significantly more that the recited judicial exceptions (see MPEP 2106.05(f)).  
With regard to claims 10-11, which depend from claim 9, the claims are directed to performing determining RNA expression data via a machine learning model that is gradient boosting machine model in a computer device that was well understood, routine, and conventional prior to the effective filing date, as exemplified in prior art cited 
With regard to claim 12, the claim recites an additional method step as “further comprising recommending the administration of karenitecin to the patient”. The method step of performing recommending is providing an instruction. This method step fails to meaningful limit the claim because it is the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, this does not integrate the recited judicial exception into a practical application. 
Claim 12 is not directed to patent eligible subject matter.
With regard to claim 2, which depends from claim 1, the claim further limits the panels of biomarkers. With regard to claim 6, which depends from claim 1, the claim further limits the cancer. The claims merely set forth the general technological environment and do not practically apply the judicial exception. Thus, the limitations of these claims only serve to narrow the judicial exception. They do not add any additional elements that integrate the judicial exception into a practical application and do not provide significantly more than the recited judicial exception. 
Thus, claims 2 and 6 are not directed to patent eligible subject matter.
Improper Markush Rejection

4.	Claims 1-12 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative 
The Markush grouping of “the panel of biomarkers comprises at least 6 genes selected from the group consisting of MICB, RNASEL, TNNT2, BRCA2, P2RX5, RBL1, ZNF239, ZNF16, CORO2A, NEB, GLDC, KLK10, DCP1B, FGF18, MIR4720 and UGT1A1” recited in the claim 1 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
The members of the Markush grouping are all gene markers recited in the alternative.  These do not have a “single structural similarity” because they do not share any substantial common structure (they are each structurally distinct) and also they are do not belong to the same recognized physical or chemical class or to the same art-recognized class.  A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/W.T.J./Examiner, Art Unit 1634           

/JULIET C SWITZER/Primary Examiner, Art Unit 1634